Case 1:17-cr-00006-WS-B Document 64 Filed 06/04/20 Page 1 of 2                 PageID #: 251




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             ) CRIMINAL NO. 17-0006-WS
                                               )
ANTHONY O’BRIEN BARLOW,                        )
                                               )
       Defendant.                              )

                                          ORDER
       The defendant has filed a motion for compassionate release under Section
3582(c)(1)(A)(i). (Doc. 62). His grounds are the COVID-19 pandemic.
       A defendant may move for release for “extraordinary and compelling reasons”
(“compassionate release”), “after [he] has fully exhausted all administrative rights to
appeal a failure by the Bureau of Prisons [“BOP”] to bring a motion on [his] behalf,” or
after “the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” 18 U.S.C § 3582(c)(1)(A). The defendant
states he has written the warden, but he does not state either that his writing concerned
compassionate release or that at least 30 days have passed since then. The defendant
states he has been denied compassionate release by his case manager, but he does not
state that he has fully exhausted his administrative rights to appeal that denial.
       Even were the procedural requirements of Section 3582(c)(1)(A) satisfied or
excused on appropriate legal grounds, this Court ruled last year that the only grounds for
relief under that provision are those identified by the United States Sentencing
Commission and BOP. United States v. Lynn, 2019 WL 3805349 at *2-4 (S.D. Ala.
2019). None of those grounds encompass fear of contracting COVID-19.
       Even were the Court free to craft additional extraordinary and compelling reasons,
it would not find such a reason in this case. According to the defendant, he is unusually
susceptible to COVID-19 because he is asthmatic and has hypertension. Should the
defendant contract COVID-19, these conditions may render him unusually likely to
Case 1:17-cr-00006-WS-B Document 64 Filed 06/04/20 Page 2 of 2                 PageID #: 252




experience a serious case, but there is no indication that he is at heightened risk of
contracting the virus to begin with. The defendant is housed at Montgomery FPC, a
minimum security prison camp at which, according to the Bureau of Prisons website, no
inmate has tested positive for COVID-19. While two staff have tested positive, there is
no suggestion that they remain on campus in a contagious condition. Moreover, all
visitation at the facility has been terminated. Under these circumstances, the Court is
unable to conclude that the defendant’s residence at Montgomery FPC constitutes a
“death sentence.” (Doc. 62 at 2).
       For the reasons set forth above, the defendant’s motion for compassionate release
is denied, without prejudice to his ability to seek such relief should circumstances on the
ground deteriorate.


       DONE and ORDERED this 3rd day of June, 2020.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                              2
